UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4173
RAMON ANGEL GARCIA,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
               Lyle E. Strom, Senior District Judge.
                           (CR-01-36-S)

                  Submitted: December 18, 2003

                      Decided: January 22, 2004

    Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Randolph M. Lee, Charlotte, North Carolina, for Appellant. Robert
James Conrad, Jr., United States Attorney, Gretchen C.F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. GARCIA
                              OPINION

PER CURIAM:

   Ramon Angel Garcia appeals his jury conviction and sentence on
a charge of conspiracy to possess with intent to distribute and distri-
bution of cocaine and cocaine base, in violation of 21 U.S.C. §§ 846,
841(a)(1) (2000). The district court sentenced Garcia to 151 months’
imprisonment, five years of supervised release, and ordered him to
pay the $100 assessment. His attorney has filed a brief pursuant to
Anders v. California, 386 U.S. 738 (1967), claiming insufficiency of
the evidence to support the conviction, but concluding that there are
no meritorious grounds for appeal. Garcia has filed a supplemental
brief, also asserting the evidence was insufficient, and claiming inef-
fective assistance of counsel. In addition to consideration of the issues
raised by Garcia and his counsel, in accordance with the requirements
of Anders, we have examined the entire record and find no meritori-
ous issues for appeal.

   The sole basis for both Garcia’s and his attorney’s claims of error
with regard to the sufficiency of the evidence supporting Garcia’s
conviction is credibility. Both assert the government’s witnesses per-
jured themselves, were unreliable, and some testified untruthfully in
exchange for reduced sentences.

   In evaluating the sufficiency of the evidence to support a convic-
tion, we view the evidence in the light most favorable to the govern-
ment, and determine if any rational trier of fact could have found the
defendant guilty beyond a reasonable doubt. Glasser v. United States,
315 U.S. 60, 80 (1942); United States v. Tresvant, 677 F.2d 1018,
1021 (4th Cir. 1982). Furthermore, we accord the benefit of all rea-
sonable inferences to the government. Tresvant, 677 F.2d at 1021.
Credibility of witnesses is within the sole province of the jury and is
not susceptible to review. United States v. Saunders, 886 F.2d 56, 60
(4th Cir. 1989).

   As evidenced by the finding of guilt, the jury resolved any conflicts
in testimony in favor of the prosecution, and otherwise determined the
government’s witnesses to be sufficiently credible to support their
verdict of guilty. Because we may not second-guess the credibility
                       UNITED STATES v. GARCIA                         3
findings of the fact-finder, we find no merit to the claim of insuffi-
ciency of the evidence.

   Garcia’s second issue on appeal is that his attorney was ineffective.
Such claim should be raised by motion under 28 U.S.C. § 2255
(2000), in the district court, unless it conclusively appears from the
record that the defense counsel did not provide effective representa-
tion. United States v. DeFusco, 949 F.2d 114, 120-21 (4th Cir. 1991).
We find that it does not conclusively appear from the face of the
record that Garcia’s defense counsel failed to provide effective repre-
sentation sufficient for the claim to be cognizable on direct appeal.

   In accordance with Anders, we have thoroughly examined the
entire record for any potentially meritorious issues; we find none.
There were no irregularities in the pre-trial or trial process, and we
find that Garcia was sentenced upon a proper application of the
United States Sentencing Guidelines and consistent with statutory and
constitutional law. Accordingly, we affirm Garcia’s conviction and
sentence. This court requires that counsel inform his client, in writing,
of his right to petition the Supreme Court of the United States for fur-
ther review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED